Title: To Thomas Jefferson from William Lambert, 21 March 1806
From: Lambert, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            City of Washington, March 21st. 1806.
                        
                        Having constructed a table on the same principles with the inclosed, to every quarter of an hour between 0
                            and 12 hours, for bishop Madison, of Virginia, I request your permission to present this to you, extended to a less
                            interval, and accompanied with a rule to reduce even that interval to one minute of time:—the odd seconds may be found by
                            simple proportion. If it is favorably received by you, as a small testimonial of my respect, it will be an ample reward
                            for the labour I have bestowed in the computation. 
                  I have the honor to be, Sir, with great esteem, Your most obedient
                            servant,
                        
                            William Lambert.
                        
                    